Citation Nr: 0033712	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for a low back disability, 
to include a compensable rating prior to August 15, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1983 to May 1986 
and from March 1988 to February 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


REMAND

The veteran was discharged from service in February 1997.  In 
an August 1997 rating action the veteran was granted service 
connection and a noncompensable rating for lumbosacral 
strain, effective from the day after discharge from service.  
In August 1997 the RO received a letter from the veteran in 
which he expressed disagreement with the assignment of a 
noncompensable rating for his low back disability.  By rating 
action in October 1998 the RO granted the veteran an 
increased rating of 40 percent for lumbosacral strain with 
chronic low back pain effective from August 15, 1997.

In a March 1999 rating decision and a May 1999 statement of 
the case the RO improperly considered the veteran's claim as 
if the issue were entitlement to an earlier effective date 
prior to August 15, 1997 for a 40 percent rating for a low 
back condition, to include whether there was clear and 
unmistakable error.  The Board notes that the veteran's claim 
for an increased rating following the August 1997 rating 
decision is still pending.  Accordingly, the RO must 
readjudicate the veteran's actual claim, whether the veteran 
is entitled to an increased rating for service-connected low 
back disability, to include a compensable rating prior to 
August 15, 1997, and issue a supplemental statement of the 
case listing the applicable laws and regulations.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:


1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
low back disability since service.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, which are not 
currently of record.  
 
2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the RO should undertake 
any other indicated development, 
including a VA examination, if 
appropriate, and readjudicate the claim 
for an increased rating for a low back 
disability, to include a compensable 
rating prior to August 15, 1997, with 
consideration of staged ratings.  See 
Fenderson v. West, 12 Vet. App 119 
(1999).  

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case which 
evaluates all the evidence of record and 
which provides all the appropriate laws 
and regulations.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



